DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Applicant claims resin particles as recited in claim 1.  Applicant claims a method for producing columnar resin particles each including filaments of a fibrous material as recited in claim 8.  Additionally, Applicant claims a method for producing a three-dimensional object as recited in claim 10.  
	The closest prior art, Hsu et al., U.S. Patent Number 5,091,255, teaches a molded article [three-dimensional article] comprising a bundle of elongated reinforcing fibers extending generally parallel to each other longitudinally with a granule and a film forming latex binder wherein the molded article has a columnar structure.  Hsu teaches that the fiber bundle is impregnated by a thermally stable, film forming thermoplastic binder resin composition wherein the granule itself having a cylindrical cross-section.  Hsu fails to teach or suggest that the height of the columnar resin particles ranging from 5 μm to 500 μm as claimed by Applicant’s claims 1 and 8.  Hsu fails to teach or suggest laminated cured layers of columnar first and second resin particles forming a three dimensional object as recited in Applicant’s claim 10.

	In summary, claims 1-18 are allowed.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786